                                                                          INA,LthtObOrFlOE
                                                                         D. r; t (..IXIRT C.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                          ★ JAN 2 2 2SS ★
ROY TAYLOR,
                                                                      BROOKLYN OFFICE
                                     Plaintiff,
                                                            MEMORANDUM & ORDER
                      -against-
                                                            14-CV-4708(ENV)(ST)
OBCC GRIEVANCE COORDINATOR
KENNEDY,OBCC C.O. SMITH,OBCC CAPT
ELAM,OBCC WARDEN WETTINGTON,
SOCIAL SERVICE COUNSELORS BERRY and
HAKIM,OBCC CLOTHES BOX C.O. ELLIS,
OBCC C.O. CRUZ,EMTC C.O. DUNSON,
SOCIAL SERVICE COUNSELORS MOOR and
DENTRY,COORDINATOR MULVANNY,and
EMTC CLOTHES BOX C.O. SCIPION,

                                      Defendants.



VITALIANO,D.J.

       Plaintiff Roy Taylor, proceeding pro se, initiated this action, under 42 U.S.C. § 1983,on
August 6,2014. After four years of litigation, on October 18, 2018,the Court granted summary
judgment to defendants, and closed the case, because Taylor had failed to exhaust hisjailhouse
administrative remedies prior to filing this lawsuit. Required by the Prison Litigation Reform
Act,42 U.S.C. § 1997e(a)("PLRA"),the failure to exhaust a claim is fatal. Nonetheless, as he
has done in response to every unfavorable decision in this case,{see, e.g.. Mot. for
Reconsideration, ECF No. 9), on December 6,2018,Taylor filed a motion for reconsideration,
(Mot. for Reconsideration, ECF No. 98). The inevitable filing ofrebound motions for
reconsideration mimics Taylor's practice throughout his other cases before this Court. See, e.g.,
Taylor v. New York, No. 17-cv-1503(ENV)(ST)(E.D.N.Y. Dec. 6,2018). Because the instant
motion, like each of its predecessors, is repetitively meritless, the motion is denied.
        As previously explained to Taylor, motions for reconsideration must surmount a high bar.

                                                  1
They demand that the moving party "point to controlling decisions or data that the court

overlooked ... that might reasonably be expected to alter the conclusion reached by the court."

Shrader v. CSXTransp., Inc., 70 F.3d 255,257(2d Cir. 1995). Furthermore, motions for

reconsideration must be denied absent the demonstration of"extraordinary circumstances."

Stevens v. Miller, 676 F.3d 62,67(2d Cir. 2012).

       Taylor's motion most certainly does not meet this tough standard. It merely reiterates

arguments he has made throughout this litigation, challenging the adequacy ofthe Inmate

Grievance and Request Program ("IGRP")at the Otis Bantum Correctional Center on Rikers

Island. As recited throughout this litigation, {see, e.g., Mem.& Order, ECF No.96), and in a

wide variety of precedents, the IGRP process is an adequate remedy for prison grievances and
must be used and exhausted prior to filing a § 1983 lawsuit, see, e.g., Butler v. Viscusi, No. 11-

cv-4844(JFB)(WDW),2014 WL 1407262, at *7(E.D.N.Y. Apr. 11,2014); Malik v. City of
New York, No. 11 Civ. 6062(PAC)(FM),2012 U.S. Dist. LEXIS 118358,at *21 (S.D.N.Y.
Aug. 15, 2012); Shariffv. Coombe,655 F. Supp. 2d 274,286(S.D.N.Y. 2009).
        Construing Taylor's motion liberally, he appears to argue that the IGRP process was

unavailable, and exhaustion was excused, of. Hemphill v. New York, 380 F.3d 680,686(2d Cir.
2004)(describing circumstances under which exhaustion is excused), because certain complaints
about prison life are deemed "nongrievable." {See Mot. for Reconsideration ^ 3, ECF No. 98).
But, in the first place, the exhibits to the motion do not support this conclusion, and,far more
significantly, the Court has previously rejected this argument,{see, e.g., Mem.& Order,ECF
No. 96). Certainly, Taylor's "perception that the ...grievance program was ineffective or that
the filing of grievances was futile is insufficient to negate the PLRA's exhaustion requirement,
Shariffv. Coombe,655 F. Supp. 2d 274,286(S.D.N.Y. 2009)(citation omitted). Additionally,
even if Taylor had provided new evidence that the administrative process was unavailable, the

record reveals that Taylor "continued to file grievance after grievance during the period of

alleged unavailability," which would undermine any claim that he could not access

administrative remedies. See Kasiem v. Switz^ 756 F. Supp. 2d 570,577(S.D.N.Y. 2010).

       Having failed to proceed through "all levels ofthe IGRP process," Taylor did not exhaust
his administrative remedies, as required by PLRA. See Pierre-Louis v. Martinez, No. 12-cv-

2240(NGG)(LB),2014 U.S. Dist. LEXIS 115236,at *9(E.D.N.Y. Aug. 18, 2014). Nothing in
the motion for reconsideration changes this conclusion, and,therefore, plaintiff is not entitled to
reconsideration of the Court's grant ofsummary judgment.

                                            Conclusion


        Accordingly, plaintiffs motion for reconsideration is denied.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a), that any appeal from this
Memorandum and Order would not be taken in good faith and, therefore, informa pauperis

status is denied for the purpose of any appeal. See Coppedge v. United States, 369 U.S. 438,
444-45, 82 S. Ct. 917,8 L. Ed. 2d 21 (1962).

        The Clerk of Court is directed to mail a copy ofthis Memorandum and Order to plaintiff

and to maintain this case on the closed docket.

        So Ordered.


Dated: Brooklyn, New York
       January 9, 2019

                                                      /s/ USDJ ERIC N. VITALIANO
                                                             ERIC N. VITALIANO
                                                             United States District Judge
